Citation Nr: 1046442	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-39 366	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder (MDD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to 
September 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the Salt 
Lake City, Utah, RO as part of the Benefits Delivery at Discharge 
(BDD) program.  The decision granted service connection for major 
depressive disorder, evaluated as 30 percent disabling, effective 
October 1, 2007.

The purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing service 
members to file pre-discharge claims for disability compensation 
with VA.  In order to facilitate the quick processing of claims 
under the BDD program, the Virtual VA paperless claims processing 
system is utilized.  Instead of paper, a highly secured 
electronic repository is used to store and review every document 
involved in the claims process.  The use of this system allows VA 
to leverage information technology in order to more quickly and 
accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this Veteran's case should 
take into consideration the existence of this electronic record. 


FINDING OF FACT

Since the award of service connection, the Veteran's MDD has been 
manifested by depressed mood, anxiety, sleep impairment, 
difficulty making friends, and occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks although generally the 
Veteran was functioning satisfactorily with routine behavior, 
self care and normal conversation; it has not been manifested by 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; difficulty 
in understanding complex commands; impaired memory; impaired 
judgment; impaired abstract thinking; obsessional rituals; 
suicidal or homicidal ideation; delusions; hallucinations; 
spatial disorientation; impaired impulse control; neglect of 
personal appearance or hygiene; grossly inappropriate behavior; 
persistent danger of hurting self or others; or intermittent 
ability to perform activities of daily living.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
MDD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 3.655, 4.1-4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  ).

The record also reflects that VA has made reasonable effort to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, 
reports of an August 2007 pre-discharge examination and an April 
2009 VA examinations, and statements submitted by the Veteran and 
her representative, on her behalf.  She has been on no 
medications and has not received treatment for her psychiatric 
disability, since discharge from service.  Thus, the Board 
concludes that there is no further assistance that could aid the 
Veteran in substantiating the claim.

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where, as here, the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's MDD has been evaluated as 30 percent disabling, 
under Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the general rating formula, a 30 percent rating is assigned 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
(adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF score ranging from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 60 
indicate moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  However, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the Veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Thus, 
the GAF scores of record have been in the mild to moderate range.

Service treatment records reflect treatment for depression in 
2003 and again in 2005 and 2006.  

During an August 2007 pre-discharge examination, the Veteran 
indicated that her depression had begun four years earlier when 
she believed that she had a nervous breakdown.  Reportedly she 
was crying all the time and feeling blue and "down in the 
dumps."  

At that time, she was three months pregnant with her second 
child.  She was having trouble staying asleep, waking up five or 
six times during the night; had problems getting up from bed; and 
would push herself to go to work as a security officer.  She had 
low energy and low drive and became less involved with her 
friends.  

She indicated that there were no problems with her marriage, but 
she was not happy with her work because they were giving her more 
work picking up work that other people could not perform.  One 
day she became upset with her office manager for saying 
pejorative remarks about another female staff member, who was 
pregnant, and the Veteran went to the mental health clinic, where 
she was seen by a psychiatrist and diagnosed with depression and 
given Zoloft and individual counseling.  She reported that the 
medication was discontinued after three months.  

Because of that incident, the Veteran was treated differently in 
the office where she felt ignored and did not get any emotional 
support from the staff.  Then she was transfer to Qatar, where 
she was not given work to do.  After she delivered her baby, she 
went back to work as an Air Force security officer.  

During all of this time, the depression did not get better; she 
added that she felt depressed because she was not getting 
emotional support.  The Veteran would just go home after work.  
She continued to experience sleep disturbance, loss of energy and 
lack of motivation.  

The Veteran had last worked as a security officer in June 2007.  
She complained of current crying spells, depressed mood, loss of 
interest doing crafts or yard work, low energy, low drive, and 
anxiety.  She had become quite socially withdrawn and stated had 
trouble making and keeping friends.  She had declined social 
functions and, as a result, she had no social life.  The Veteran 
had not been working for the last two months and did not have the 
desire to look for work.  She also had a lot of self doubt and 
lack of confidence.  

The Veteran also gave a history of having depression since she 
was a child, indicating that she came from an abusive 
environment.  She joined the military to get away from her 
family.  

Since leaving service, the Veteran stated that she had not been 
able to find a job had not made any close friends and had not 
been able to go to social functions.  She reported that she was 
still depressed and unhappy with her life, particularly with her 
military career, as the military frowned on women because men 
should have held their jobs.  When she moved to Tacoma, she 
married again and she had been married for four years with one 
son, age three.  She reported a better relationship with her 
current husband, who worked as a fire inspector and was quite 
emotionally supportive.  She denied any psychotherapy within the 
past year; and had not had any previous psychiatric 
hospitalizations or emergency room visits.

On mental status examination, the Veteran was appropriately 
dressed with appropriate makeup and hair and was oriented to time 
and place.  She was cooperative and pleasant but very tearful 
throughout most of the session.  Her mood was depressed.  She 
stated that she was depressed because of her childhood history 
and because her 16 year old daughter from her previous marriage 
refused to talk to her.  When she went to Qatar, her daughter 
lived with her ex-husband and refused to live with her upon her 
return from Qatar, resulting in the loss of custody of her 
daughter.  

The Veteran communicated very well.  Her speech was of normal 
volume and rate.  Thought processes were intact.  She had no 
delusions, hallucinations or obsessional rituals.  She denied 
overt suicidal or homicidal thoughts, panic attacks or problems 
with concentration.  The Veteran did not appear to be suspicious 
or paranoid.  She had normal memory.  Judgment was good.  The 
diagnoses were MDD, single episode, and dysthymia.  

The examiner opined that dysthymia originated from her childhood 
history wherein she felt emotionally and physically abused by her 
parents.  Her MDD started when she was having problems at work 
about four years ago.  Both conditions were still present.  The 
examiner indicated that the Veteran appeared to be still quite 
depressed and would need a new anti-depressant to relieve her 
endogenous symptoms of depression.  She would also benefit from 
counseling to work on her low self-esteem.  A GAF score of 60-65 
was assigned.  

The examiner added that the Veteran's current inability to work 
was due to depression as she had no drive and no motivation to 
look for work, which was aggravated by the fact that she was 
beginning to have self doubts and lack of confidence whether she 
could hold a job.  She had occasional interference performing 
day-to-day activities, cleaning her house less frequently and 
letting the laundry pile up.  In sum, her psychiatric impairment 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to perform 
occupational tasks although generally the Veteran was functioning 
satisfactorily with routine behavior, self care and normal 
conversation.

On VA examination in April 2009, the Veteran was dressed in 
casual attire and appeared clean and groomed.  She was overall 
oriented in all spheres.  Her responses were thoughtful and 
complete and demonstrated average to above average fund of 
knowledge.  She appeared to be a forthright historian.  Her 
speech was of regular rhythm, at times mildly pressured secondary 
to mild anxiety.  Volume of speech was normal.  The Veteran's 
expressed cognitions were clearly organized to topic.  There was 
no indication of psychosis, delusional disorder, or of loosened 
associations or organcity.  Her affect was mildly restricted.  
Dominant mood was mildly, at times moderately, anxious.  

The Veteran reported no significant change in either recent or 
remote memory.  She had an Associate of Arts Degree in Criminal 
Justice with a 3.5 grade point average.  The Veteran was taking 
classes at Tacoma Community College to become a medical office 
assistant with anticipated completion in 2010.  She reported that 
her husband had lost two jobs in the past year and recently 
gained employment within the past month.  

The Veteran reported working for six months, but had been laid 
off.  She then decided to attend school full time, as well as 
care for her son.  She was on no medications and was not seeing 
anyone for her psychiatric condition.  She reported overall 
competency to attend to her own daily needs.  She enjoyed 
activities such as gardening and family outings.  She was able to 
shop for her own belongings as well as those for the family.  She 
was fully competent.  

The Veteran presented with continued symptoms of major 
depression, moderately severe without indication of significant 
change since her last examination.  She reported moderate 
difficulties with sleep secondary to worries and chronic pain.  
She denied suicidal and homicidal ideation; or psychotic 
processes, such as auditory or visual hallucinations.  

The overall impact of her psychological stress did pose fairly 
consistent, mostly mild to moderate difficulties for the Veteran 
in social and occupational interactions secondary to periods of 
depressed mood, anhedonia, and difficulty with motivation.  The 
diagnosis was MDD.  GAF scores were 55 to 60, currently, and in 
the last 6 months.  

Analysis

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational and social impairment equivalent to that 
which would be caused by those listed in the rating criteria the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, at 442.

Here, the Veteran's psychiatric impairment has caused 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks although generally the Veteran was functioning 
satisfactorily with routine behavior, self care and normal 
conversation, warranting no more than a 30 percent rating, 
throughout the entire period on appeal.  On examination, the 
Veteran has been oriented in all spheres.  She communicated very 
well.  Her speech was of normal volume and rate.  Thought 
processes were intact.  She had no delusions, hallucinations or 
obsessional rituals.  Her memory was intact.  Judgment was good.  
She denied suicidal or homicidal ideation.  The Veteran reported 
that she had a good relationship with her current husband, who 
was quite emotionally supportive.  She has denied any treatment, 
including the need for medication, since service.  

Although she apparently has had problems making new friends and 
disturbances of motivation and mood, since her retirement from 
the Air Force after 20 years, there is no evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks; difficulty in understanding complex commands; 
impaired memory; impaired judgment; impaired abstract thinking; 
or difficulty in establishing and maintaining effective work 
relationships.  She has consistently been shown to 

At the time of the August 2007 examination, she was unemployed 
but had only been out of the service for a few months (the record 
shows that she had not actually been discharged at that point).  
Since the effective date of service connection she maintained 
employment for six months, but left this employment apparently 
for reasons unrelated to her psychiatric disability.  Thereafter, 
the Veteran was a full-time student and was taking care of her 
son without any reported difficulties in completing the tasks 
associated with those duties.  

In short the Veteran has not been found to have any of the 
manifestations listed as examples in the criteria for a 50 
percent rating.  While she has reported difficulties in 
maintaining social relationships, she has expressed enjoyment of 
family outings, and has maintained an apparently satisfactory 
relationship with her son and husband.  She has reported no 
difficulties in maintaining work relationships during her post-
service period of employment and her success in maintaining full 
time schooling is indicative of an ability to maintain work 
relationships.   Hence, the weight of the evidence is against a 
finding that her MDD has warranted an initial rating in excess of 
30 percent, at any time since the effective date of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.21 (2010).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension (C&P) Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  

There has been no allegation or evidence that the Veteran's MDD 
has been manifested by factors that are outside of the rating 
schedule.  The Veteran's MDD has been manifested by occupational 
and social impairment.  These manifestations are contemplated in 
the schedular criteria and the currently assigned disability 
rating.  Accordingly, referral for an extraschedular 
consideration of a higher initial rating for MDD is not 
warranted.  

Total Rating for Compensation Purposes Based on Individual 
Unemployability (TDIU)

TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent her from obtaining or 
maintaining all gainful employment for which her education and 
occupational experience would otherwise qualify her.  38 C.F.R. 
§ 4.16 (2010).  

The United States Court of Appeals for Veteran's Claims (Court) 
has held that TDIU is an element of all appeals of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The United States Court of Appeals for the Federal Circuit has 
clarified that while a TDIU claim may under certain circumstances 
be encompassed in a claim for increase, despite not being 
expressly raised; a claim is not raise where those circumstances 
are absent.  The circumstances raise an informal claim for TDIU 
when a Veteran make a claim for the highest rating possible, 
submits evidence of medical disability, and submits evidence of 
unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 
2009).  

In this case the Veteran has not made a claim for the maximum 
rating possible.  In this regard, she and her local 
representative have written that a 50 percent rating would 
satisfy her appeal (notwithstanding the subsequent argument by 
her representative at the Board that the disability could be 
rated 100 percent).  In addition there is no evidence of 
unemployability during the appeal period.  While the August 2007 
VA examiner opined that depression was the cause of her current 
unemployment; the record shows that since the effective date of 
service connection in October 2007, the Veteran has been 
employed, in transition to becoming a full time student, or 
engaged as a full time student.  

She has not alleged that she has had any periods of unemployment 
due to her service connected disabilities or that these 
disabilities preclude gainful employment.  The record does not 
otherwise provide evidence of unemployability and VA examiners 
have provided GAF's indicative of only mild to moderate 
disability.  The Veteran has disabilities in addition to MDD; but 
again, there has been no evidence or allegation that these 
disabilities combine with the MDD to render her unemployable.  
Accordingly, further consideration of entitlement to TDIU is not 
warranted.



ORDER

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder (MDD) is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


